DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In Par. 71, “performing a switching” should read “performing a switch”.
In Par. 56, “experienced lance change” should read “experienced lane change”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 1, “performing a switching” should read “performing a switch”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 12, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu et al. (U.S. Patent No. 10710610; hereinafter Hiramatsu).
Regarding claim 1, Hiramatsu teaches a vehicle control device, capable of performing a switching between an automated driving mode and a manual driving mode (Hiramatsu: Col. 4, lines 18-21; i.e., the driving changeover switch 7 is a switch installed in the vehicle and operated by the occupant of the vehicle, to change automated driving and manual driving from one to another), 
wherein in the automated driving mode steering, acceleration and deceleration of a vehicle are automatically controlled (Hiramatsu: Col. 4, lines 51-56; i.e., the actuator control module 15 carries out processes of acquiring automated driving control outputs from the driving control apparatus 1 and driving the various actuators 17 installed in the vehicle. The actuators 17 are drive units arranged to drive parts such as an accelerator, a brake, and a steering wheel of the vehicle 50) and in the manual driving 5mode steering, acceleration and deceleration of the vehicle are controlled based on a driver's operation (Hiramatsu: Col. 3, lines 26-29; i.e., the occupant's driving characteristics of manual driving may be driving operation quantities (an acceleration quantity, a steering quantity, and the like) as they are), the vehicle control device comprising:

wherein the automated driving controller is selectable between an ordinary driving mode and a hurried driving mode (Hiramatsu: Col. 6, lines 43-46; i.e., operation history data of the occupant is accumulated in connection with the set mode such as hurry, normal, or slow, so that expected driving parameters are accurately set for each mode during automated driving) in which the hurried driving mode is used in a case in which the 10driver is in a hurry as compared with the ordinary driving mode (Hiramatsu: Col. 6, lines 28-33; i.e., such a case occurs when a need to hurry dissipates, or on the contrary, when a need to hurry arises. In such a case, based on the history of operations inputted by the occupant through the driving characteristics adjustment unit 9, driving characteristics are adjusted to those intended by the occupant),
the hurried driving mode is a mode in which the vehicle is able to arrive at a destination earlier than in the ordinary driving mode and in which a state in which the driver is in a hurry appears in behaviors of the vehicle (Hiramatsu: Col. 13, line 52 – Col. 14, line 1; i.e., if a desired arrival time was specified in the past, it is detected if the desired arrival time of this time is sooner or later than the past desired arrival time and the driving characteristics are adjusted accordingly. For example, if the desired arrival time of this time is sooner than the past desired arrival time, the driving characteristics are adjusted to increase upper limit values for an average velocity and acceleration),
the vehicle is provided with an information acquisition unit that acquires the state in which 15the driver is in a hurry and delivers information to the automated driving controller (Hiramatsu: Col. 13, lines 39-49; i.e., it is possible to adjust the driving characteristics according to physical conditions of the driver; the fatigue degree may be judged with a pulse wave measuring device of wrist watch type or of 
and the automated driving controller selects the hurried driving mode in a case in which the information acquisition unit acquires the state in which the driver is in a hurry (Hiramatsu: Col. 11, lines 45-61; i.e., in step S125, the driving characteristics determination unit 27 sets, according to the driving characteristics of the present trip, driving characteristics applied to automated driving; if the driving characteristics of the present trip are X1 (hurry), the driving characteristics of automated driving are determined so that an average value of X1 becomes equal to the upper limit value MAX).
Regarding claim 2, Hiramatsu teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the hurried driving mode is set 20such that acceleration is higher than acceleration in the ordinary driving mode (Hiramatsu: Col. 10, lines 54-57; i.e., if the driver drives the vehicle in a hurry, there is a correlation that the velocity is higher than normal, the time headway to a preceding vehicle is shorter than normal, and the acceleration is high).
Regarding claim 6, Hiramatsu teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the hurried driving mode is set such that a target vehicle speed is higher than a target vehicle speed in the ordinary driving mode (Hiramatsu: Col. 10, lines 54-57; i.e., if the driver drives the vehicle in a hurry, there is a correlation that the velocity is higher than normal, the time headway to a preceding vehicle is shorter than normal, and the acceleration is high).
Regarding claim 7, Hiramatsu teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the hurried driving mode is set such that an inter-vehicle distance is shorter than an inter-vehicle distance in the ordinary driving mode (Hiramatsu: Col. 12, line 64 – Col. 13, line 2; i.e., if it is judged that the driving of the present trip is more in a hurry than usual, the lower limit of the sideward-following-vehicle distance for an instance of merging with or changing a lane of automated driving is decreased).
Regarding claim 8, Hiramatsu teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the hurried driving mode is set such that a time required for lane change is shorter than a time required for lane change in the ordinary driving mode (Hiramatsu: Col. 12, line 64 – Col. 13, line 2; i.e., if it is judged that the driving of the present trip is more in a hurry than usual, the lower limit of the sideward-following-vehicle distance for an instance of merging with or changing a lane of automated driving is decreased; if the distance between the vehicles is decreased, it would take less time to change lanes).
Regarding claim 9, Hiramatsu teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the hurried driving mode is set 20such that a route for an earlier destination arrival time than in the ordinary driving mode is selected (Hiramatsu: Col. 13, lines 62-65; i.e., it is detected if the desired arrival time of this time is sooner or later than the past desired arrival time and the driving characteristics are adjusted accordingly).
Regarding claim 12, Hiramatsu teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the information acquisition 10unit acquires a state in which the driver is in a hurry based on an input action input by the driver (Hiramatsu: Col. 4, lines 21-24; i.e., the driving characteristics adjustment unit 9 is an operation switch mounted on the vehicle to receive an input from the occupant of the vehicle so as to adjust driving characteristics for automated driving; the driver can adjust the driving characteristics to reflect that they are in a hurry).
Regarding claim 13, Hiramatsu teaches the vehicle control device according to claim 12. Hiramatsu further teaches wherein the information acquisition unit has an input switch for inputting the state in which the driver is in a hurry, and 15the input action is performed by the driver operating the input switch (Hiramatsu: Col. 4, lines 21-24; i.e., the driving characteristics adjustment unit 9 is an operation switch mounted on the vehicle to receive an input from the occupant of the vehicle so as to adjust 
Regarding claim 15, Hiramatsu teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the information acquisition unit has a driver state acquisition unit that is able to-31-File: 85982usf acquire a state in which the driver is in a hurry (Hiramatsu: Col. 13, lines 39-49; i.e., it is possible to adjust the driving characteristics according to physical conditions of the driver; the fatigue degree may be judged with a pulse wave measuring device of wrist watch type or of fingertip attached type; the higher the fatigue degree, the slower the velocity; If the pulse wave was higher, the driver may be in a hurry, and the velocity would be faster).
Regarding claim 16, Hiramatsu teaches the vehicle control device according to claim 15. Hiramatsu further teaches wherein the driver state acquisition unit is a biological signal recognition unit that is able to acquire a biological signal of the driver (Hiramatsu: Col. 13, lines 39-49; i.e., it is possible to adjust the driving characteristics according to physical conditions of the driver; the fatigue degree may be judged with a pulse wave measuring device of wrist watch type or of fingertip attached type; the higher the fatigue degree, the slower the velocity; If the pulse wave was higher, the driver may be in a hurry, and the velocity would be faster).
Regarding claim 17, Hiramatsu teaches the vehicle control device according to claim 16. Hiramatsu further teaches wherein the driver state acquisition unit is a face information recognition unit that is able to acquire a facial expression of the driver (Hiramatsu: Col. 13, lines 40-44; i.e., the physical conditions of the driver may be an awakening degree or a fatigue degree that is judged according to an eye closed time ratio by detecting an eye opened/closed state from a facial image of the driver photographed with a camera).
Regarding claim 18, Hiramatsu teaches the vehicle control device according to claim 1. Hiramatsu further teaches wherein the vehicle has a notification device that notifies the driver of 
and the automated driving controller provides a notification to the notification device in a case in which the information acquisition unit acquires a state in which the driver is in a hurry (Hiramatsu: Col. 4, lines 37-41; i.e., display 11 displays a controlling state of a driving characteristics determination process conducted by the driving control apparatus 1. For example, driving characteristics at the time of automated driving such as a vehicle velocity and a vehicle-to-vehicle distance are provided for the driver; if it is determined that the driver is in a hurry, the driving characteristics would be displayed accordingly).
Regarding claim 20, Hiramatsu teaches the vehicle control device according to claim 15. Hiramatsu further teaches wherein the driver state acquisition unit is a face information recognition unit that is able to acquire a facial expression of the driver (Hiramatsu: Col. 13, lines 40-44; i.e., the physical conditions of the driver may be an awakening degree or a fatigue degree that is judged according to an eye closed time ratio by detecting an eye opened/closed state from a facial image of the driver photographed with a camera).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu and further in view of Pietron et al. (U.S. Patent No. 10525967; hereinafter Pietron).
Regarding claim 3, Hiramatsu teaches the vehicle control device according to claim 1, but does not teach wherein the hurried driving mode is set such that a transmission ratio is higher than a transmission ratio in the ordinary driving mode.
However, in the same field of endeavor, Pietron teaches wherein the hurried driving mode is set such that a transmission ratio is higher than a transmission ratio in the ordinary driving mode (Pietron: 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu to have incorporated the hurried driving mode being set such that a transmission ratio is higher than a transmission ratio in the ordinary driving mode as taught by Pietron. Doing so would allow the vehicle to accelerate more quickly in the hurried driving mode (Pietron: the DISG torque is increased by an amount of torque used to accelerate the engine to a desire engine speed).
Regarding claim 4, Hiramatsu teaches the vehicle control device according to claim 1, but does not teach wherein the hurried driving mode is set such that a time required for gear change is shorter than a time required for gear change in the ordinary driving mode.
However, in the same field of endeavor, Pietron teaches the hurried driving mode is set such that a time required for gear change is shorter than a time required for gear change in the ordinary driving mode (Pietron: Col. 42; lines 27-36; i.e., OSS=OSS_when_commanded+OSS_rateofchange*time_to_shift; where OSS is transmission output shaft speed, OSS_when_commanded is transmission output shaft speed when the upshift is commanded, time_to_shift is the amount of time it takes for a shift; if the OSS rate of change is negative, and the time to shift is reduced, then the output shaft speed will be higher, and acceleration will be increased as claimed in claim 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu to have incorporated the hurried driving mode being set such that a time required for gear change is shorter than a time required for gear change in the ordinary driving mode, as taught by Pietron. Doing so would allow the 
Regarding claim 5, Hiramatsu teaches the vehicle control device according to claim 1, but does not teach wherein the hurried driving mode is set such that more oscillation occurs during gear change than in the ordinary driving mode.
However, in the same field of endeavor, Pietron teaches wherein the hurried driving mode is set such that more oscillation occurs during gear change than in the ordinary driving mode (Pietron: Col. 56; i.e., the actual DMF speed begins to oscillate with greater amplitude than at time T.sub.35). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu to have further incorporated the hurried driving mode being set such that more oscillation occurs during gear change than in the ordinary driving mode, as taught by Pietron. Doing so would allow the vehicle to accelerate more quickly in the hurried driving mode (Pietron: Col. 49, lines 3-5; i.e., the DISG torque is increased by an amount of torque used to accelerate the engine to a desire engine speed).
Regarding claim 10, Hiramatsu teaches the vehicle control device according to claim 1, but does not teach wherein the vehicle has an internal combustion engine and an electric motor that serve as -30-File: 85982usfpower sources, and the hurried driving mode is set such that stopping of the internal combustion engine is inhibited.
However, in the same field of endeavor, Pietron teaches wherein the vehicle has an internal combustion engine (Pietron: Col. 3, lines 24-27; i.e., internal combustion engine 10, comprising a plurality of cylinders, one cylinder of which is shown in FIG. 1, is controlled by electronic engine controller 12) and an electric motor that serve as-30-File: 85982usf power sources (Pietron: Col. 4, lines 36-38; i.e., the engine may be coupled to an electric motor/battery system in a hybrid vehicle as shown in FIGS. 2 and 3), 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu to have incorporated the vehicle having an internal combustion engine and an electric motor that serve as -30-File: 85982usfpower sources, and the hurried driving mode is set such that stopping of the internal combustion engine is inhibited, as taught by Pietron. Doing so would allow the autonomous hybrid vehicle to accelerate more quickly from a stopped position (Pietron: Col. 115, lines 29-31; i.e., the response to driver accelerator tip-ins will be faster with the engine at sailing idle instead of if the engine is stopped).
Regarding claim 11, Hiramatsu teaches the vehicle control device according to claim 10, but does not teach wherein the hurried driving mode is set such that the electric motor is caused to generate more power than in the ordinary driving mode.
However, in the same field of endeavor, Pietron teaches wherein the hurried driving mode is set such that the electric motor (Pietron: Col. 2, lines 59-60; i.e., an electric machine or motor that may be abbreviated DISG) is caused to generate more power than in the ordinary driving mode (Pietron: Col. 104, lines 16-18; i.e., the DISG generates charge and supplies the charge to the battery as indicated by the increasing battery SOC (state of charge)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu to have incorporated the hurried driving mode being set such that the electric motor is caused to generate more power than in the ordinary driving mode, as taught by Pietron. Doing so would allow the vehicle to provide more power to the engine and accelerate to higher desired speeds in the hurried driving mode (Pietron: Col. .
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu and further in view of Ehmann (U.S. Publication No. 2019/0016344; hereinafter Ehmann). 
Regarding claim 14, Hiramatsu teaches the vehicle control device according to claim 13, but does not teach wherein the information acquisition unit has a voice recognition unit that is able to recognize voice, and 20the input action is performed by voice of the driver being recognized using the voice recognition unit.
However, in the same field of endeavor, Ehmann teaches wherein the information acquisition unit has a voice recognition unit that is able to recognize voice (Ehmann: Par. 30; i.e., to detect the voice of the transportation vehicle occupant 12, the detection device 10 can have a microphone, for example, which is configured to perform voice recognition), 
and 20the input action is performed by voice of the driver being recognized using the voice recognition unit (Ehmann: Par. 17, i.e., the control system of the detection device can be configured to compare the detected vocal utterances with the saved acoustic data. For instance, if the detection device detects the word “slower”, the control system can be configured to reduce the current value of the at least one operating parameter; the driver can also use terms such as “faster” to indicate they are in a hurry).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu to have further incorporated the information acquisition unit having a voice recognition unit that is able to recognize voice, and 20the input action is performed by voice of the driver being recognized using the voice recognition unit, as taught by Ehmann. Doing so would allow the vehicle to detect the driver and if they are in a hurry and control the vehicle based on stored parameters for the detected situation (Ehmann: 
Regarding claim 19, Hiramatsu teaches the vehicle control device according to claim 12, but does not teach wherein the information acquisition unit has a voice recognition unit that is able to recognize voice, and 20the input action is performed by voice of the driver being recognized using the voice recognition unit.
However, in the same field of endeavor, Ehmann teaches wherein the information acquisition unit has a voice recognition unit that is able to recognize voice (Ehmann: Par. 30; i.e., to detect the voice of the transportation vehicle occupant 12, the detection device 10 can have a microphone, for example, which is configured to perform voice recognition), 
and 20the input action is performed by voice of the driver being recognized using the voice recognition unit (Ehmann: Par. 17, i.e., the control system of the detection device can be configured to compare the detected vocal utterances with the saved acoustic data. For instance, if the detection device detects the word “slower”, the control system can be configured to reduce the current value of the at least one operating parameter; the driver can also use terms such as “faster” to indicate they are in a hurry).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Hiramatsu to have further incorporated the information acquisition unit having a voice recognition unit that is able to recognize voice, and 20the input action is performed by voice of the driver being recognized using the voice recognition unit, as taught by Ehmann. Doing so would allow the vehicle to detect the driver and if they are in a hurry and control the vehicle based on stored parameters for the detected situation (Ehmann: .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of varying autonomous vehicle control modes includes Oba (U.S. Patent No. 10331127), Halder et al. (U.S. Patent No. 10077052), Chiba et al. (U.S. Publication No. 2019/0283769), and Hiramatsu et al. (U.S. Patent No. 10850740).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.Z.W./               Examiner, Art Unit 3661                                                                                                                                                                                         


/THOMAS G BLACK/               Supervisory Patent Examiner, Art Unit 3661